Pee Curiam.
In this action of unlawful detainer the municipal court of the city of Minneapolis found defendant guilty and ordered judgment to be entered for restitution. Before the entry of judgment, and without moving for a new trial, defendant appealed from the order made. The notice states that the appeal is to the district court, but the bond filed recites that the appeal. is to this court.
Plaintiff’s motion to dismiss must be granted, for, even were the misnomer of the court appealed to in the notice disregarded, the fact remains that the appeal is from an order for judgment, a nonappealable order.
Appeal dismissed.